           Case 2:19-cv-03326-KSM Document 47 Filed 05/21/20 Page 1 of 2
                                                                                                                                            Lloyd Freeman
                                                                                                                           Also Member of Pennsylvania Bar
                                                                                                                                 lfreeman@archerlaw.com
                                                                                                                                   856-673-7159 Direct Fax

                                                                                                                                     Archer & Greiner, P.C.
                                                                                                                                    One Centennial Square
                                                                                                                                Haddonfield, NJ 08033-2374
                                                                                                                                       856-795-2121 Main
                                                                                                                                         856-795-0574 Fax
                                                                                                                                      www.archerlaw.com



 May 21, 2020


 VIA ELECTRONIC FILING
Hon. Karen Spencer Marston
James A. Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

        Re:        McCowan et al., v. City of Philadelphia, et al.
                   2:19-cv-03326

 Dear Judge Marston:

         This office represents the interests of Defendant Richard Ross Jr. in the above-referenced
 action. Please accept this correspondence on behalf of counsel for all defendants in this matter
 as a request for a telephonic conference with the Court.

        On May 15, 2020, Your Honor ordered the parties to conduct a meet and confer before
 May 22, 2020. We held a virtual meet and confer today via Zoom and counsel for all parties
 attended. However, the conference was not productive.

         I drafted an agenda and attempted to focus all counsel on the standard issues discussed at
 a meet and confer. Specifically, the agenda covered: Plaintiffs’ Requests for Admission,
 Defendant Ross’ offer to stipulate to certain facts, depositions, a proposed confidentiality
 agreement, a clawback agreement between counsel, and a Stipulated Electronic Discovery
 Protocol. With the exception of agreeing to review the e-discovery protocols, Plaintiffs’ counsel
 refused to participate in good faith negotiations on any of the aforementioned topics and noted
 that he “will not agree to anything.” Thereafter, our conversation concluded.

        We respectfully request that the Court schedule a conference to guide counsel as we have
 reached an impasse.

        Thank you in advance for your courtesies in this regard.

                                                                                Respectfully submitted,

                                                                                s/Lloyd Freeman

                                                                                LLOYD FREEMAN



       Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
              Case 2:19-cv-03326-KSM Document 47 Filed 05/21/20 Page 2 of 2

Salutation
May 21, 2020
Page 2

cc: All counsel of record (via ECF)
218584413v1
